[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT            FILED
                         ________________________ U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                No. 05-15385                    MARCH 1, 2006
                            Non-Argument Calendar              THOMAS K. KAHN
                          ________________________                 CLERK


                     D.C. Docket No. 01-00042-CR-1-MMP

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

      versus

JAMES NATHANIEL PLATER,
                                                   Defendant-Appellant.
                         __________________________

               Appeal from the United States District Court for the
                          Northern District of Florida
                         _________________________

                                (March 1, 2006)

Before CARNES, MARCUS and WILSON, Circuit Judges

PER CURIAM:

      Gwendolyn Spivey, appointed counsel for James Nathaniel Plater in this

direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals
that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and the revocation of Plater’s

supervised release and resulting sentence are AFFIRMED.




                                         2